Citation Nr: 1542483	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  13-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1956 to May 1959 and from August 1959 to September 1968, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2011 and August 2012 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When these issues were last before the Board in March 2015, they were remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


REMAND

Although the Board sincerely regrets the delay, further development is required before the claims on appeal are adjudicated.  

Bilateral Hearing Loss Disability

In the March 2015 remand, the originating agency was directed to obtain an addendum from the VA examiner who performed the October 2014 VA audiology examination.  The Board directed the examiner to determine whether a significant shift in hearing occurred in service, assuming ISO units were used in any in-service audiograms, and provide an adequate rationale with regards to the significance of any threshold shift or lack thereof.  

In addition, the Board directed that a copy of the treatise utilized in prior VA audiological opinions titled "Noise and Military Service Implications for Hearing Loss and Tinnitus: Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present," be associated with the record in order to comply with an August 2014 remand.  

After review of the record, the Board finds that none of the above development was completed.  Therefore, the claim must again be remanded for another VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).

TDIU

In the March 2015 remand, the Board directed the originating agency to obtain an additional VA opinion on the Veteran's employability with respect to each service-connected disability.  Specifically, the Board ordered a VA opinion that adequately addressed the cumulative effects of the Veteran's service-connected disabilities on his employability.  

In a June 2015 VA PTSD examination report, the examiner opined that the Veteran's mental health had no relation to his employability, noting that the Veteran worked successfully for 30 years with a diagnosis of PTSD, that his PTSD symptoms had not worsened, and that the Veteran retired after having a heart attack because he physically could not work and was too old.

A June 2015 VA diabetic nerve examination report indicates the Veteran's diabetic peripheral neuropathy caused slightly ataxic gait and that the Veteran used a cane for balance.  The examiner opined that the disability affected his ability to work, such that he was limited from physical occupations due to an inability to stand for prolonged periods, walk long distances, run, safely climb ladders, climb or descend stairs, heaving lifting, or carry heavy loads, but that the Veteran would not be restricted from engaging in sedentary employment due to diabetic peripheral neuropathy.  Similarly, a June 2015 VA heart examination report reflects that the examiner's opinion that the Veteran's heart disability impacted his ability to work and precluded him for employment requiring strenuous physical exertion, such as heavy lifting, walking long distances, walking quickly, climbing ladders, or climbing stairs, but that he was not limited in sedentary employment.

The Board finds the June 2015 VA examination reports to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2015 VA opinions failed to provide an opinion with adequate supporting rationale as to whether the Veteran was able to obtain and maintain gainful employment based on the cumulative effects of his service-connected disabilities.  Therefore, the claim must be remanded for another VA opinion.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including any VA treatment records from January 2015 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include VA Medical Center treatment records for the time period from January 2015 to the present.

2.  The RO or the AMC should associate a copy of the aforementioned treatise, titled "Noise and Military Service Implications for Hearing Loss and Tinnitus: Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present," with the electronic records.

3.  Then, all pertinent evidence of record must be provided to and reviewed by the examiner who performed the October 2014 audiological examination of the Veteran.  The examiner should be requested to prepare an addendum to the examination report which addresses the following:

a. The examiner must presume that it is true that the Veteran began to experience hearing loss while on active duty and continued to do so since his discharge and that the audiological units used by the military from November 1967 on are ISO units.  The examiner must address whether this evidence changes the etiology opinion.
b. If the examiner determines that there was no significant shift in the Veteran's hearing during active duty, the examiner must explain what this finding means and the rationale and science behind it.
c. The examiner must again address the treatise evidence addressed above and indicate whether the directives in a. and b. above change the prior etiology opinions.  The examiner must specifically address the allegation that the treatise advances the finding that young adults with a slight noise-induced high frequency hearing loss at the time of discharge from service will likely exhibit a greater hearing loss as they age than young adults with normal hearing (0dB HL) at discharge.

If the examiner who conducted the October 2014 examination is unavailable, all pertinent evidence of record must be made available to and reviewed by another audiologist who should be requested to provide an opinion with supporting rationale as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss disability originated in service or is otherwise etiologically related to service.  The person providing the opinion must consider the factors set forth above.

4.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination with an appropriate examiner to determine the impact of all service-connected disabilities (PTSD, coronary artery disease, tinnitus, diabetes mellitus, bilateral lower extremity peripheral neuropathy and hearing loss, if appropriate) on his ability to work, to include whether they are sufficient by themselves to preclude him from securing and following a substantially gainful occupation.

All pertinent evidence must be made available to and reviewed by the examiner. 

The opinion must consider the Veteran's level of education, special training, and previous work experience but factors such as age or impairment caused by any non service-connected disabilities are not to be considered.

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




